       Case 3:21-cv-00326-G Document 1 Filed 02/15/21                   Page 1 of 8 PageID 1



                           UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 BRIAN K. BAKER,
                                                       CIVIL ACTION
       Plaintiff,

 v.                                                    COMPLAINT 3:21-cv-00326

 I.Q. DATA INTERNATIONAL, INC.,
                                                       JURY TRIAL DEMANDED
       Defendant.

                                          COMPLAINT

          NOW COMES Brian K. Baker (“Plaintiff”), by and through the undersigned attorneys,

complaining of the Defendant, I.Q. Data International, Inc. (“Defendant”) as follows:

                                     NATURE OF THE ACTION

      1. Plaintiff brings this action seeking redress for violations of the Fair Debt Collection

Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the Texas Debt Collection

Act (“TDCA”) pursuant to Tex. Fin. Code Ann. § 392 et seq.

                                    JURISDICTION AND VENUE

      2. Subject matter jurisdiction is conferred upon this Court by the FDCPA and 28 U.S.C.

§§1331 and 1337, as the action arises under the laws of the United States. Supplemental

jurisdiction exists for the state claim pursuant to 28 U.S.C. § 1367.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Plaintiff resides in the

Northern District of Texas, Defendant conducts business in the Northern District of Texas, and a

substantial portion of the events or omissions giving rise to the claims occurred within the Northern

District of Texas.




                                                 1
        Case 3:21-cv-00326-G Document 1 Filed 02/15/21               Page 2 of 8 PageID 2



                                              PARTIES

    4. Plaintiff is a consumer and natural person over 18-years-of-age who, at all times relevant,

resided in the Northern District of Texas.

    5. Defendant is a third-party debt collection agency headquartered at 21222 30th Drive SE,

Suite 120, Bothell, Washington 98021. Defendant’s primary business purpose is collecting or

attempting to collect, directly or indirectly, defaulted consumer debts owed or due or asserted to

be owed or due to others using the mail and telephone, including consumers in the State of Texas.

                                FACTS SUPPORTING CAUSE OF ACTION

    6. Plaintiff rented an apartment at Promenade at Valley Ridge (“PVR”).

    7. In or around May 2017, Plaintiff broke his lease at PVR and incurred fees (“subject debt”).

    8. Subsequently, Plaintiff could not keep up with payments and defaulted on the subject debt.

    9. Thereafter, Defendant acquired the right to collect on the subject debt while it was in

default.

    10. In or around January 2021, Defendant mailed or caused to be mailed to Plaintiff a collection

letter attempting to collect upon the subject debt.

    11. In or around February 2021, Plaintiff called Defendant for more information on the subject

debt.

    12. Plaintiff spoke with a female representative for Defendant who gave Plaintiff the option to

pay off the subject debt in full “by the end of the month” in order to have it removed from his

credit reports (“the offer”).

    13. Defendant’s representative then asked Plaintiff if he would be able to pay the subject debt

in full that day.

    14. Plaintiff stated that he did not have the financial means to pay the subject debt in full that

day.

                                                  2
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                  Page 3 of 8 PageID 3



    15. Defendant’s representative put Plaintiff on hold and then stated that the offer was only

valid until February 24, 2021.

    16. Plaintiff was perplexed because February 24, 2021 was not the end of the month as

Defendant’s representative had originally stated.

    17. Defendant’s representative then pressured Plaintiff to share his credit card information so

Defendant could withdraw payment in full by February 24, 2021. She promised that Plaintiff could

call Defendant by February 23, 2021 if he could not afford to have payment withdrawn from his

account the next day.

    18. Plaintiff refused to share his credit card information because he genuinely feared that

Defendant would attempt to charge his credit card regardless of whether or not he had sufficient

funds by February 24, 2021.

    19. Upon hearing Plaintiff’s refusal, Defendant’s representative started asking about Plaintiff’s

finances and stated that Plaintiff would lose out on the offer if he disconnected the call.

Specifically, the representative with whom Plaintiff spoke stated that the offer would not be

available if Plaintiff decided to call back at a later time.

    20. Plaintiff reminded Defendant’s representative that she had previously stated the offer was

valid through February 24, 2021, but Defendant’s representative backtracked and denied ever

making such a statement.

    21. Plaintiff reiterated that he could not make a payment that day and asked to call back later

that week, but Defendant’s representative stated once again that Plaintiff would lose the offer if he

did not pay immediately.

    22. Plaintiff felt extremely uncomfortable, so he ended the call.




                                                    3
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                 Page 4 of 8 PageID 4



   23. Soon thereafter, Plaintiff called back and spoke to a different representative for Defendant

named Galvin.

   24. Plaintiff explained his previous conversation to Galvin, but Galvin ignored Plaintiff’s

concerns and asked what Plaintiff was going to do to take care of the subject debt that day.

   25. Galvin then offered the same offer as the first representative, stating that the subject debt

would be removed from Plaintiff’s credit reports if he made payment in full that day.

   26. Plaintiff was perplexed because the first representative informed him that he would not get

the same offer again if he hung up with her. The contradictory statements made to Plaintiff by

Defendant’s representatives made him feel pressured into making payment out of fear of missing

opportunities that would be taken away as swiftly as they were offered.

   27. Plaintiff stated he needed time to make financial arrangements in order to pay the subject

debt, but the actions of Defendant’s representatives made him feel extremely shaken up..

                                              DAMAGES

   28. Defendant’s harassing and unfair collection conduct has severely disrupted Plaintiff’s daily

life and general well-being.

   29. Plaintiff has expended time and incurred costs consulting with his attorneys as a result of

Defendant’s false, deceptive, harassing, and misleading collection efforts.

   30. Defendant’s illegal collection activities have caused Plaintiff actual harm, including but

not limited to, invasion of privacy, nuisance, intrusion upon and occupation of Plaintiff’s cellular

telephone capacity, wasting Plaintiff’s time, emotional distress, aggravation that accompanies

unsolicited debt collection efforts, harassment, emotional distress, anxiety, and loss of

concentration.




                                                 4
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                  Page 5 of 8 PageID 5



   31. Concerned about the violations of his rights and invasion of his privacy, Plaintiff sought

the assistance of counsel to permanently cease Defendant’s collection efforts.

             COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   32. Plaintiff restates and realleges paragraphs 1 through 31 as though fully set forth herein.

   33. Plaintiff is a “consumer” as defined by FDCPA §1692a(3).

   34. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

   35. Defendant is a “debt collector” as defined by §1692a(6) because it’s a business, the

principal purpose of which, is the collection of debts and uses the mail and/or the telephones to

collect delinquent accounts allegedly owed to a third party.

   36. Moreover, Defendant is a “debt collector” because it acquired rights to the subject debt

after it was in default. 15 U.S.C. §1692a(6).

   37. Defendant used the phone to attempt to collect the subject debt and, as such, engaged in

“communications” as defined in FDCPA §1692a(2).

   38. Defendant’s communications to Plaintiff were made in connection with the collection of

the subject debt.

   39. Defendant violated 15 U.S.C. §§1692e, e(10), and f through its unlawful debt collection

practices.

       a. Violations of FDCPA § 1692e

   40. Defendant violated §§ 1692e and e(10) by using false, deceptive, and misleading

representation in connection to collection of the alleged subject debt. Defendant’s representatives

misled Plaintiff by stating that the offer to remove the subject debt from Plaintiff’s credit reports

would only be valid if he made payment in full immediately. Furthermore, Defendant’s female



                                                 5
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                Page 6 of 8 PageID 6



representative gave Plaintiff conflicting information about when payment was due. At first, she

stated that payment was due at the end of the month, then February 24, then the day of that very

phone call. This deceptive pivoting was done in an attempt to confuse and coerce Plaintiff into

making immediate payment on the subject debt in order to avoid missing out on the offer.

         b. Violations of FDCPA § 1692f

   41. Defendant violated §1692f by using unfair and unconscionable means to collect the subject

debt from Plaintiff. It was unfair and unconscionable for the first representative to state three

different payment due dates during the phone call with Plaintiff and then to state that the offer

would expire if he did not make a payment during that very phone call. Furthermore, it was unfair

and unconscionable for both representatives to demand immediate payment from Plaintiff when

he made it clear that he did not have the financial means to make a payment that day. Both

representatives with whom Plaintiff spoke contradicted themselves when attempting to collect the

subject debt. The constant confusion and misdirection perpetuated by Defendant here was

specifically designed to coerce Plaintiff into making payment towards the subject debt out of sheer

panic.

   42. Upon information and belief, Defendant uses unfair, harassing, misleading, and deceptive

practices in order to aggressively collect debts in default to increase its profitability at the

consumers’ expense.

WHEREFORE, Plaintiff BRIAN K. BAKER respectfully requests that this Honorable Court:

   a. Declare that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Award Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Award Plaintiff actual damages, in an amount to be determined at trial, as provided under
      15 U.S.C. §1692k(a)(1);

                                                6
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                    Page 7 of 8 PageID 7




   d. Award Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Award any other relief as this Honorable Court deems just and appropriate.

          COUNT II – DEFENDANT’S VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   43. Plaintiff restates and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   45. The alleged debt is a “debt” and a “consumer debt” as defined by Tex. Fin. Code Ann. §

392.001(2) as it is an obligation, or alleged obligation, arising from a transaction for personal,

family, or household purposes.

   46. Defendant is a “debt collector” as defined by Tex. Fin. Code Ann. § 392.001(6) and (7).

           a. Violations of TDCA § 392.304

   47. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19), states that a debt collector

may not use “any other false representation or deceptive means to collect a debt or obtain

information concerning a consumer.”

   48. Defendant violated the TDCA when it falsely and deceptively stated three different due

dates for payment on the subject debt and then demanded immediate payment despite Plaintiff

making it clear that he did not have the financial means to make a payment that day. The

representatives’ misleading statements were made in an attempt to confuse and coerce Plaintiff

into making immediate payment when no such urgency existed. Specifically, Plaintiff was

originally advised that he could pay the debt at the end of February 2021 and then on February 24,

2021. Defendant intentionally attempted to deceive Plaintiff with these alternating dates which did

nothing but create a false sense of urgency to pay the subject debt.

WHEREFORE, Plaintiff BRIAN K. BAKER requests that this Honorable Court:



                                                 7
     Case 3:21-cv-00326-G Document 1 Filed 02/15/21                Page 8 of 8 PageID 8



       a. Declare that the practices complained of herein are unlawful and violate the
          aforementioned statute;
       b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1);
       c. Award Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2);
       d. Award Plaintiff punitive damages, in an amount to be determined at trial, for the
          underlying violations;
       e. Award Plaintiff costs and reasonable attorney fees as provided under Tex. Fin. Code
          Ann. § 392.403(b) ; and
       f. Award any other relief as the Honorable Court deems just and proper.


Plaintiff demands trial by jury.


Dated: February 15, 2021                             Respectfully Submitted,

                                                     /s/ Alexander J. Taylor
                                                     /s/ Marwan R. Daher
                                                     /s/ Omar T. Sulaiman
                                                     Alexander J. Taylor, Esq.
                                                     Marwan R. Daher, Esq.
                                                     Omar T. Sulaiman, Esq.
                                                     Counsel for Plaintiff
                                                     Sulaiman Law Group, Ltd
                                                     2500 S Highland Ave, Suite 200
                                                     Lombard, IL 60148
                                                     Telephone: (630) 575-8181
                                                     ataylor@sulaimanlaw.com
                                                     mdaher@sulaimanlaw.com
                                                     osulaiman@sulaimanlaw.com




                                                8
